Title: To Thomas Jefferson from Samuel Adams, 11 December [1799]
From: Adams, Samuel
To: Jefferson, Thomas



Dear Sir
Boston Decem’r 11 1800 [i.e. 1799]

I am very loth to trespass upon your precious time; but shall be happy with your leave to introduce to your notice the young Gentleman who takes the charge of this letter. It is his own request. He descended from that illustrious man Governor Winthrop the leader of our first rennoned ancestors; leaving what was called in those days a handsome fortune that he might plant the seeds of religion knowledge & liberty in this, as they then termed it, outside of the world. His descendants have sustained hitherto his principles & manners. The grandfather of this youth was John Winthrop Esqr; the learned professor of mathematicks and natural philosophy at Harvard Colege & a fellow of the royal society in England—
The youth, I now recommend, though but 22 years of [age] has been a considerable traveller in Europe. If you can spare a few  moments of your important hours to countenance & instruct him, you will very much gratify—
Your sincere & affectionate fellow citizen

Saml Adams

